Exhibit 10.2

AMENDMENT NO. 2 TO

STOCK PURCHASE AGREEMENT

This Second Amendment dated this 24th day of April, 2009 amends that certain
Stock Purchase Agreement (as amended, the “Agreement”) dated the 28th day of
January, 2009 between Midwest Racing, Inc., a California corporation
(“Midwest”), Dover Motorsports, Inc., (“Dover”, and collectively with Midwest,
“Seller”) and Gulf Coast Entertainment, L.L.C., a Delaware limited liability
company (“Buyer”).

WITNESSETH

WHEREAS, Buyer wishes to extend the Closing Date; and

WHEREAS, Seller is agreeable to such an extension provided that Buyer agrees to
make certain additional non-refundable deposits, as provided herein;

NOW, THEREFORE, in consideration of the promises herein, the parties agree as
follows:

Section 1. Section 2.2 to the Agreement is restated in its entirety to read as
follows:

“2.2. Cash Purchase Price. The Cash Purchase Price of $10,000,000 shall be paid
to Seller by wire transfer as follows:

On February 27, 2009, Buyer paid to Seller a non-refundable deposit of $100,000.

If Closing shall not have occurred by May 1, 2009, then Buyer shall pay to
Seller an additional non-refundable deposit of $100,000 that is due on May 1,
2009 and delinquent if not paid by 5 p.m. EDT on May 15, 2009.

If Closing shall not have occurred by June 1, 2009, then Buyer shall pay to
Seller an additional non-refundable deposit of $100,000 that is due on June 1,
2009 and delinquent if not paid by 5 p.m. EDT on June 15, 2009.

All deposits shall be credited against the Cash Purchase Price at Closing or
retained by Seller if Buyer fails to make the additional deposits called for
above or if Closing does not occur through no fault of Seller or Memphis
International Motorsports Corporation d/b/a Memphis Motorsports Park and the
Agreement is terminated as permitted by Section 2.6.

Upon Closing, the unpaid balance of the Cash Purchase Price shall be paid by
5:00 PM EDT on the Closing Date.”



--------------------------------------------------------------------------------

Exhibit 10.2

Section 2. Section 2.5 to the Agreement is revised as follows:

The reference to “April 30, 2009” on the first line shall be changed to “June
29, 2009.” The figure “$9,900,000” on the last line shall be deleted.

Section 3. Section 2.6 to the Agreement is revised as follows:

The reference to “April 30, 2009” on the penultimate line shall be changed to
“June 29, 2009.”

Section 4. All other terms and conditions of the Agreement shall remain in full
force and effect.

IN WITNESS WHEREOF, Buyer and Seller have caused this Amendment to be executed
by its duly authorized officers as of the date first above written.

 

Midwest Racing, Inc. By:  

/s/ Denis McGlynn

Name:   Denis McGlynn Title:   President and Chief Executive Officer Memphis
International Motorsports Corporation d/b/a Memphis Motorsports Park By:  

/s/ Denis McGlynn

Name:   Denis McGlynn Title:   President and Chief Executive Officer Dover
Motorsports, Inc. By:  

/s/ Denis McGlynn

Name:   Denis McGlynn Title:   President and Chief Executive Officer Gulf Coast
Entertainment L.L.C. By:  

/s/ Michael C. Dow

Name:   Michael C. Dow Title:   President and General Manager